[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence            February 7, 1995 Date of Application         February 7, 1995 Date Application Filed      March 8, 1995 Date of Decision            September 26, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven.
Docket Number: CR 6 — 381567;
Beth Merkin, Esq., Defense Counsel, for Petitioner.
Cecilia Wiederhold, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
This presently 29 year old petitioner was convicted following a guilty plea, of Sexual Assault, 1st degree in violation of §53a-70(a)(2) (defined as sexual intercourse with a person under 13 years of age when the actor is more than 2 years older than the victim.)
The victim in this case, a family member, was 11 years old when, by her account, he forced her to have sexual relations with him for approximately one year.
When he pleaded guilty, it was with a Court indicated sentence, of 10 years, execution suspended after 5 years, with 5 years probation with the petitioner having the right to argue for less.
The sentence imposed was 10 years, execution suspended after 4 years, with a 5 year probationary term. CT Page 11268
The effect of this despicable crime on the young victim was devastating. As a result of his earlier denials the child was estranged from church and family and will likely suffer long term effects to her emotional psyche.
There is nothing about this case that would remotely suggest this sentence is somehow disproportionate or inappropriate. (See Practice Book § 942). The sentencing court gave ample consideration to the petitioner's belated admission of guilt when it reduced its own indicated sentence. The sentence is affirmed.
Purtill, Klaczak and Norko, J.s, participated in this decision.